DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 has been considered by the examiner.
	
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record (POULI et al. (US 20180247396) (hereinafter POULI) fail to suggest, disclose or teach all of the claimed elements.
In particular POULI discloses a processing method comprising:
processing at least one digital image for reproduction on a display device, said image comprising image elements, an image element being associated with color information comprising, in a first color space, a luminance component and chrominance components, said luminance component having a value within a first interval of predetermined values, said device being capable of restoring luminance values within a second interval of predetermined values, of a length greater than that of the first interval, said processing comprising the following acts performed by a processing device:
counting a number of image elements, known as "bright" elements, at least the luminance component of which has a value greater than a first predetermined threshold;
[0144] Advantageously, such a specific denoising process can be applied to the different luminance zones, 
evaluating a maximum tolerated brightness value as a decreasing function of the number of counted-pixels image elements; and
[0069] A plurality of different luminance zones are determined. Luminance zone boundaries divide the range of luminance values of the image into different zones. As explained below, such a division can allow independent adjustments to luminance expansion in the different luminance zones. Preferably, luminance values are divided into at least three zones, a low zone (e.g., a shadow zone), a middle zone (e.g., a midtone zone), and a high zone (e.g., a highlight zone). The amount of luminance expansion in each of the three zones can be independently adjusted. In this way, for example, the expansion of the dynamic range of an image can be adjusted to account for how different luminance zones of the image respond to the expansion. In various embodiments, the luminance zone boundaries can be automatically selected based on an analysis of the image. In other various embodiments, the luminance zone boundaries can be user-selected.  see also
[0077] Zone expansion mapper 211 can obtain zone expansion parameters 205 from one or more input devices 201 and can obtain a maximum display luminance (L.sub.max) 229 from HDR display device 219. Although L.sub.max 229 is obtained directly from HDR display device 219 in this example, one skilled in the art would readily 
transforming the first luminance components of the image elements to second luminance components, comprising for an image element, calculating an intermediate luminance value by applying an expansion exponent to the first luminance component value 
[0071] The zone expansion exponent map can be determined (104) based on the luminance values and the one or more luminance zone boundaries. The zone expansion exponent map can include values that represent exponents to be applied to the luminance values of the image in an inverse tone mapping operation. The luminance values of the image can be inverse tone mapped (105) based on the zone expansion exponent map, and an expanded dynamic range image can be provided (106) based on the inverse tone mapped luminance. In this way, for example, the dynamic range of the luminance of the inverse tone mapped image can be expanded, for example, to convert a low dynamic range image into a high dynamic range image. Because the zone expansion exponent map is based on selected luminance zone boundaries, the appearance of the expanded luminance within the zones of the tone mapped image can be individually adjusted. 
However, POULI fails to discloses 
multiplying the intermediate value calculated by the evaluated maximum tolerated brightness value.


In particular POULI discloses a device for processing at least one digital image for reproduction on a display device, said image comprising image elements, an image element being associated with color information comprising, in a first color space, a luminance component and chrominance components, said luminance component having a value within a first interval of predetermined values, said device being capable of restoring luminance values within a second interval of predetermined values, of a length greater than that of the first interval, and comprising:
a reprogrammable calculation machine or a dedicated calculation machine, capable of and configured to:
counting a number of image elements, known as "bright" elements, at least the luminance component of which has a value greater than a first predetermined threshold;
[0144] Advantageously, such a specific denoising process can be applied to the different luminance zones
evaluating a maximum tolerated brightness value as a decreasing function of the number of countcd-pAehr image elements; and
[0069] A plurality of different luminance zones are determined. Luminance zone boundaries divide the range of luminance values of the image into different zones. As explained below, such a division can allow independent adjustments to luminance expansion in the different luminance zones. Preferably, luminance values are divided luminance expansion in each of the three zones can be independently adjusted. In this way, for example, the expansion of the dynamic range of an image can be adjusted to account for how different luminance zones of the image respond to the expansion. In various embodiments, the luminance zone boundaries can be automatically selected based on an analysis of the image. In other various embodiments, the luminance zone boundaries can be user-selected. 
[0077] Zone expansion mapper 211 can obtain zone expansion parameters 205 from one or more input devices 201 and can obtain a maximum display luminance (L.sub.max) 229 from HDR display device 219. Although L.sub.max 229 is obtained directly from HDR display device 219 in this example, one skilled in the art would readily understand that in various embodiments L.sub.max could be obtained, for example, from one or more input devices 201.
transforming the first luminance components of the pixels to second luminance components, comprising for one pixel of the image, calculating an intermediate luminance value by applying an expansion exponent to the first luminance component value and multiplying the intermediate value calculated by the evaluated maximum tolerated rightness value.
[0071] The zone expansion exponent map can be determined (104) based on the luminance values and the one or more luminance zone boundaries. The zone expansion exponent map can include values that represent exponents to be applied to the luminance values of the image in an inverse tone mapping operation. The luminance values of the image can be inverse tone mapped (105) based on the zone expansion exponent map, and an expanded dynamic range image can be provided (106) based on the inverse tone mapped luminance. In this way, for example, the dynamic range of the luminance of the inverse tone mapped image can be expanded, for example, to convert a low dynamic range image into a high dynamic range image. Because the zone expansion exponent map is based on selected luminance zone boundaries, the appearance of the expanded luminance within the zones of the tone mapped image can be individually adjusted. 
However, POULI fails to discloses
and multiplying the intermediate value calculated by the evaluated maximum tolerated rightness value.

Regarding claim 9, the prior arts of the record (POULI et al. (US 20180247396) (hereinafter POULI) fail to suggest, disclose or teach all of the claimed elements.
In particular POULI discloses a computer-readable and non-transitory storage medium storing a computer program product comprising instructions for implementing a processing method, when said program is executed by a processor of processing device, wherein the instructions configure the processing device to:
process at least one digital image for reproduction on a display device, said image comprising image elements, an image element being associated with color information comprising, in a first color space, a luminance component and chrominance components, said luminance component having a value within a first interval of predetermined values, said device being capable of restoring luminance values within a second interval of predetermined values, of a length greater than that of the first interval, said processing comprising:
counting a number of image elements, known as "bright" elements, at least the luminance component of which has a value greater than a first predetermined threshold;
[0144] Advantageously, such a specific denoising process can be applied to the different luminance zones, 
evaluating a maximum tolerated brightness value as a decreasing function of the number of counted image elements; and
[0069] A plurality of different luminance zones are determined. Luminance zone boundaries divide the range of luminance values of the image into different zones. As explained below, such a division can allow independent adjustments to luminance expansion in the different luminance zones. Preferably, luminance values are divided into at least three zones, a low zone (e.g., a shadow zone), a middle zone (e.g., a midtone zone), and a high zone (e.g., a highlight zone). The amount of luminance expansion in each of the three zones can be independently adjusted. In this way, for example, the expansion of the dynamic range of an image can be adjusted to account for how different luminance zones of the image respond to the expansion. In various embodiments, the luminance zone boundaries can be automatically selected based on an analysis of the image. In other various embodiments, the luminance zone boundaries can be user-selected. 
maximum display luminance (L.sub.max) 229 from HDR display device 219. Although L.sub.max 229 is obtained directly from HDR display device 219 in this example, one skilled in the art would readily understand that in various embodiments L.sub.max could be obtained, for example, from one or more input devices 201.
transforming the first luminance components of the image elements to second luminance components, comprising for an image element, calculating an intermediate luminance value by applying an expansion exponent to the first luminance component value 
[0071] The zone expansion exponent map can be determined (104) based on the luminance values and the one or more luminance zone boundaries. The zone expansion exponent map can include values that represent exponents to be applied to the luminance values of the image in an inverse tone mapping operation. The luminance values of the image can be inverse tone mapped (105) based on the zone expansion exponent map, and an expanded dynamic range image can be provided (106) based on the inverse tone mapped luminance. In this way, for example, the dynamic range of the luminance of the inverse tone mapped image can be expanded, for example, to convert a low dynamic range image into a high dynamic range image. Because the zone expansion exponent map is based on selected luminance zone boundaries, the appearance of the expanded luminance within the zones of the tone mapped image can be individually adjusted. 
However, POULI fails to discloses
and multiplying the intermediate value calculated by the evaluated maximum tolerated rightness value.
Therefore, claims 1, 6 and 9 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422